L. L. Powell  Sons have filed a petition here seeking an order cancelling and setting aside a purported writ of error attempting to bring for review by the Circuit Court of Dade County a judgment of the Civil Court of Record of Dade County. *Page 391 
This Court is without jurisdiction in the premises.
Petitioner's remedy is special appearance and motion to quash the writ in the Circuit Court.
Petition denied.
TERRELL, C. J., and BUFORD nad THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices BROWN and WHITFIELD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.